Citation Nr: 1504776	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  13-03 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher evaluation for residuals of prostate cancer, currently assigned a 40 percent evaluation prior to March 17, 2014 and a 60 percent thereafter.

2.  Entitlement to a higher evaluation for impairment of rectal sphincter control, currently assigned a 30 percent evaluation.  

3.  Entitlement to a higher evaluation than 30 percent for adjustment disorder with mild depressive features.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court held that VA can waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected, means that if we lead the Veteran to believe that an appeal was perfected (such as by taking testimony on it at a hearing), we have to decide the issue.  In this case, the Veteran raised the issue of service connection fecal incontinence during his personal hearing.  The RO provided the Veteran a new VA examination and ultimately granted service connection for impairment of rectal sphincter control in an April 2014 decision.  The Veteran has not filed a notice of disagreement with this decision.  In an April 2014 letter, the RO noted the evaluations assigned for impairment of rectal sphincter control and residuals of prostate cancer and asked the Veteran if the RO decision satisfied his appeal as to these issues.  The issue of service connection for impairment of rectal sphincter had not been on appeal, but the RO included it in the April 2014 supplemental statement of the case and appears to frame the issue as increased evaluation.  In the "spirit" of Percy, the issue of a higher evaluation of impairment of rectal sphincter control may be before the Board.  In any event, the Veteran responded that the April 2014 decision had satisfied his appeal.  He later clarified that it had not satisfied his appeal for an increased evaluation for psychiatric disability or TDIU.  It appears that the issues of a higher evaluation for impairment of sphincter control and a higher evaluation for prostate cancer residuals have been withdrawn as will be explained below.

In July 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The issues of entitlement to a higher evaluation than 30 percent for adjustment disorder with mild depressive features and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On April 30, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal of higher evaluation for impairment of rectal sphincter control and a higher evaluation for prostate cancer was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of a higher evaluation for impairment of rectal sphincter control and a higher evaluation for prostate cancer by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant submitted a statement in April 2014 that the RO's action satisfied his appeal on all issues.  In May 2014, the Veteran's representative emailed the RO explaining that the Veteran had not understood and that he wanted to continue his appeal for a higher evaluation for adjustment disorder and entitlement to TDIU only.  The appellant has withdrawn his appeal as to the issues of a higher evaluation for impairment of rectal sphincter control and a higher evaluation for prostate cancer, and hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and it is dismissed.

ORDER

The appeal as to the issue of entitlement to a higher evaluation for residuals of prostate cancer is dismissed.

The appeal as to the issue of entitlement to a higher evaluation for impairment of rectal sphincter control is dismissed.


REMAND

During the July 2014 Board hearing, the Veteran testified that his current physician was Dr. Edward Molloy.  Records for this physician are not included in the claims file and are possibly relevant to both issues before the Board.  For this reason, the Board finds that an attempt should be made to obtain these outstanding medical record prior to adjudication of his claim.  

The Veteran appears to have sought mental health treatment from VA as recently as March 2012.  Therefore, all recent VA treatment record from VA should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Secure the necessary authorizations for release of medical records from Dr. Edward Molloy's medical practice for this Veteran.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Obtain all VA treatment records since March 2012 and associate them with the claims file.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


